Citation Nr: 0307782	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  94-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for systemic lupus erythematosus manifested by pains in 
shoulders and elbows, hands and headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
systemic lupus erythematosus manifested by pains in shoulders 
and elbows, hands and headaches and assigned a 30 percent 
evaluation, effective July 3, 1993.

In October 1999, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

Systemic lupus erythematosus is manifested by subjective 
pains in shoulders and elbows, hands and headaches.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for systemic lupus erythematosus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6350 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 1994 rating 
decision, the April 1994 statement of the case, the November 
1998 and February 2003 supplemental statements of the case, 
and the October 1999 Board decision.  Specifically, the 
veteran was informed of the criteria necessary for the 
60 percent, 80 percent, and 100 percent evaluations for 
systemic lupus erythematosus.  Thus, he was put on notice of 
what criteria were needed for an evaluation in excess of 
30 percent for systemic lupus erythematosus.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 2000 letter, the RO asked the veteran to provide 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who have treated him for 
his systemic lupus via the VA Form 21-4142, Authorization and 
Consent to Release Information to VA, and that VA would 
attempt to obtain these records for the veteran.  The RO 
stated that if the veteran had received treatment from a VA 
facility, that he need only provide the medical facility and 
the date of treatment and that it would obtain the records 
for him.  In conjunction with the October 1999 remand of the 
Board, which asked that the veteran be examined for his 
service-connected systemic lupus erythematosus, the RO 
further informed the veteran that failure to report for the 
VA examination without good cause could result in an adverse 
action, to include the denial of his claim.  Additionally, in 
an undated letter, the RO informed the veteran of the passage 
of the VCAA.  The RO told him that the law required that VA 
make reasonable attempts to help him get evidence necessary 
to support his claim, but reminded the veteran that he had 
the ultimate responsibility of submitting the evidence.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's VA medical records from the VA 
Medical Center in Atlanta, Georgia.  The Board notes that the 
veteran did not respond to the September 2000 letter, wherein 
the RO had asked the veteran to inform it of any other 
treatment records for his service-connected disability.  
Thus, the veteran has not alleged that there exists any 
records that VA has not obtained.

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo two VA examinations related to his claim.  
However, it must be noted that the purpose of the October 
1999 Board remand was to have the veteran examined because 
the examination reports of records did "not provide 
sufficient information related to the criteria for rating 
systemic lupus erythematosus."  Additionally, the criteria 
for evaluating systemic lupus erythematosus had changed in 
1996, during the appeal process.  The record reflects that 
the veteran was scheduled for a VA examination in August 
2002, but failed to report.  In the February 2003 
supplemental statement of the case, the RO informed the 
veteran of his failure to report to the August 2002 
examination.  The veteran has not submitted evidence of good 
cause for his failure to report.  Because the veteran's claim 
for an increased evaluation is in conjunction with his 
original claim for compensation, the decision will be based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2002) 
(Where entitlement to a benefit cannot be established or 
confirmed without current VA examination or re-examination 
and claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record).  
Regardless, as stated in the October 1999 remand portion of 
the decision, the Board does not have the benefit of having 
examination reports that address the current criteria under 
Diagnostic Code 6350.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

An October 1993 VA examination report shows that the veteran 
reported being diagnosed with systemic lupus in January 1992.  
He stated he had joint pains in the shoulder, hands, hips, 
and knees since approximately 1989.  The veteran denied that 
the systemic lupus had affected his kidneys.  He also 
reported having migraine headaches.  The examiner stated that 
examination of the skin revealed various shapes and sizes of 
hypopigmented patches over the chest, upper abdomen, and 
back.  Examination of all joints was within normal limits 
except the joints of the hands showed mild degree of 
deformity at the proximal end distal interphalangeal joints 
affecting the littler finger, ring finger, middle finger, and 
index finger on both hands.  Metacarpophalangeal joints were 
within normal limits.  Examination of the spine showed no 
deformity or tenderness.  Straight leg raising was within 
normal limits.  The examiner stated that examination of the 
nervous system showed normal cranial nerves and no motor or 
sensory loss.  Deep tendon reflexes were equal on both sides.  
The relevant impression was arthralgia of various joints, 
which the examiner stated was probably secondary to systemic 
lupus.  

In the veteran's notice of disagreement, submitted in April 
1994, he stated that the pain in his right shoulder had 
become increasingly worse since his discharge from service.  
He noted he could not raise his right arm above his head and 
could not use excessive force with the right shoulder, elbow, 
or hand.  

A January 1998 VA examination report shows that the veteran 
reported having weakness and exhaustion in connection with 
his systemic lupus erythematosus.  He complained of shoulder 
pains, particularly in the right shoulder.  The examiner 
stated that examination of the extremities revealed that 
muscle development was symmetrical.  He added the veteran had 
good ulnar and radial pulses and no edema of the hands.  The 
examiner stated that laboratory findings were within normal 
limits and that an x-ray of the shoulders was unremarkable.  
The diagnosis was systemic lupus erythematosus with 
essentially normal physical, lab, and radiographic 
examination.

In a separate January 1998 VA examination report, the same 
examiner stated that the veteran's subjective complaints were 
the same as he described at the time of the October 1993 VA 
examination.  The veteran reported occasional weakness and 
fatigability with physical labor.  He denied headaches or 
history of significant infections.  The examiner stated that 
physical examination was "essentially unchanged."  He 
entered a diagnosis of systemic lupus erythematosus, which he 
noted appeared to be inactive at that time.

An October 2000 VA outpatient treatment report shows that the 
veteran was seen for his systemic lupus erythematosus.  The 
examiner stated that examination of the extremities revealed 
no clubbing, cyanosis, or edema.  Neurological examination 
revealed no gross motor or sensory deficits.  The examiner 
noted that there were scattered hypopigmented patches of 
skin.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
systemic lupus erythematosus.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

The Board notes that during the pendency of this appeal, 
changes were made in July 1996 to the Schedule for Rating 
Disabilities for systemic diseases, as set forth in 38 C.F.R. 
§§ 4.88b.  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the claimant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria in effect prior to July 1996, systemic 
lupus erythematosus, was evaluated as follows:

Acute with constitutional manifestations 
associated with serous or synovial 
membrane or visceral involvement or other 
symptom combinations, totally 
incapacitating........................... 100 percent 

Less than totally incapacitating, but in 
symptom combinations productive of severe 
impairment of health................................... 
60 percent

Exacerbations of a week or more 2 to 3 
times a year; or symptomatology 
productive of moderate impairment of 
health..................................... 30 percent 

Exacerbations once or twice a year or 
symptomatic during the past 2 
years................. 10 percent 

Note: Rate residuals such as joint, 
renal, pleural, etc., under the 
appropriate system, not to be combined 
with rating under Code 6350.  Assign the 
higher evaluation.

38 C.F.R. § 4.88b, Diagnostic Code 6350 (1996).

Under the criteria in effect as of July 1996, systemic lupus 
erythematosus is evaluated as follows:

Acute, with frequent exacerbations, 
producing severe impairment of 
health.................................. 
100 percent

Exacerbations lasting a week or more, 2 
or 3 times per 
year.....................................
........................ 60 percent

Exacerbations once or twice a year or 
symptomatic during the past 2 
years................................ 10 
percent

Note: Evaluate this condition either by 
combining the evaluations for residuals 
under the appropriate system, or by 
evaluating DC 6350, whichever method 
results in a higher evaluation.

38 C.F.R. § 4.88b, Diagnostic Code 6350 (2002).

Under Diagnostic Code 5025, fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Reynard's-like symptoms that requires continuous 
medication for control warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2002).  When the 
episodes are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 20 
percent evaluation is warranted.  Id.  A 40 percent 
evaluation, the highest available under this code, is 
warranted with fibromyalgia that is constant, or nearly so, 
and refractory to therapy.  Id.  Widespread pain means pain 
in both the left and right sides of the body that is both 
above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for systemic 
lupus erythematosus.  Initially, the Board notes that as 
stated above, the record reflects that the veteran failed to 
report to a VA examination scheduled in August 2002, which 
the Board had found was necessary for a determination in this 
case.  Thus, there are no current medical findings of the 
veteran's service-connected disability or medical findings 
that correlate with the post July 1996 rating criteria.  

In considering the former criteria, the veteran's 
symptomatology shown in the medical records is indicative of 
no more than a 30 percent evaluation.  The veteran complained 
of pain in the shoulders, elbows, and hands.  He also 
reported weakness and fatigability.  Physical examinations 
have been unremarkable.  In October 1993, the examiner stated 
that the veteran had arthralgia of various joints.  The 
January 1998 VA examination report showed a finding of an 
"essentially normal physical, lab, and radiographic 
examination."  A separate January 1998 VA examination report 
indicated that the veteran's service-connected systemic lupus 
erythematosus was asymptomatic.  In October 2000, the 
examiner stated that the veteran's extremities revealed no 
clubbing, cyanosis, or edema.  Neurological examination 
revealed no gross motor or sensory deficits.  Such findings 
establish no more than a 30 percent evaluation under the 
former criteria.  

In considering the 60 percent evaluation under the former 
criteria, the Board finds that the preponderance of the 
evidence is against a finding that the service-connected 
systemic lupus erythematosus is "less than totally 
incapacitating."  The veteran's complaints related to joint 
pain and headaches and some weakness and fatigability.  The 
Board does find that such symptoms equate to a "less than 
incapacitating" disability picture.  Additionally, there are 
no medical records that indicate that the veteran has a 
severe impairment of health as a result of the service-
connected disability.  Even the veteran's report of his 
symptoms does not indicate a severe impairment of health.  
Thus, the preponderance of the evidence is against a finding 
that the veteran warrants a 60 percent evaluation under the 
former criteria.

In considering the amended criteria, the Board notes that the 
amended criteria do not include a 30 percent evaluation.  
Additionally, the amended criteria indicate that systemic 
lupus erythematosus can be evaluated based upon the criteria 
under Diagnostic Code 6350 or under the appropriate system 
affected by the systemic lupus erythematosus.  The Board 
finds that the most appropriate system would be based upon 
the veteran's joint pain and weakness, as those are his 
primary complaints in relation to his service-connected 
disability.  Considering Diagnostic Code 5025, the Board 
finds that the veteran meets no more than the 20 percent 
evaluation, as the veteran clearly does not meet the 
40 percent evaluation.  No medical professional has indicated 
that the veteran's systemic lupus erythematosus is refractory 
to therapy.  The veteran himself has not made this 
allegation.  Thus, the Board finds no basis to find that the 
veteran's systemic lupus erythematosus is any more than 
20 percent disabling under the criteria for Diagnostic Code 
5025.

In considering the veteran's disability under the amended 
criteria for Diagnostic Code 6350, the Board cannot make an 
informed determination as to the frequency of the veteran's 
exacerbations related to systemic lupus erythematosus.  At 
the time of the January 1998 VA examination, the examiner 
stated that the disease was inactive.  The veteran did not 
report the frequency of his exacerbations then nor at the 
time of the October 2000 treatment report.  Thus, the Board 
finds that the former criteria are more favorable to the 
veteran's claim for an increased evaluation, as he does not 
meet the criteria for an evaluation in excess of 20 percent 
under the current criteria.

The veteran is competent to report his symptoms; however, to 
the extent that he asserted that the initial 30 percent 
evaluation was insufficient for the level of his service-
connected disability, the Board finds that the medical 
findings do not support his assertions for a higher 
evaluation.  The Board understands that the veteran had 
reported joint pain, weakness, and fatigability, and finds 
that the 30 percent evaluation contemplates that discomfort.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  As stated above, medical 
professionals have not provided significant findings 
pertaining to the veteran's service-connected disability to 
warrant a higher evaluation.  The evidence of record 
establishes that the veteran has subjective pain in his 
joints.  Objective findings have not been reported.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for systemic lupus 
erythematosus, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The veteran has not required hospitalization for 
treatment of his systemic lupus erythematosus, and there is 
no evidence that his systemic lupus erythematosus alone 
markedly interferes with his employment.

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for systemic lupus erythematous manifested by pains in 
shoulders and elbows, hands and headaches is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

